DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 29-36 are objected to because of the following informalities:
Claim 29 recites “the direction” (line 6) which should be replaced with “a direction” to avoid antecedent basis issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 33 recites “an additional textured region positioned on a surface of the semiconductor substrate that is adjacent the multiple doped regions”, however, the original specification does not recite “an additional textured region positioned on a surface of the semiconductor substrate”. Specifically, Fig. 16 of the original specification shows a front-side illuminated photosensitive pixel comprising the textured region 90 coupled to the back-side of the semiconductor substrate 72 opposite the lens. Thus, Fig. 16 teaches a textured region coupled to a surface opposite the radiation-receiving surface of the semiconductor substrate (only one textured surface 90 is shown in Fig. 16), but does not teach “an additional textured region positioned on a surface of the semiconductor substrate”.
Therefore, Fig. 16 of the original specification does not provide support for the limitations “an additional textured region positioned on a surface of the semiconductor substrate that is adjacent the multiple doped regions” and claim 33 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “said aperture” that lack antecedent basis because claims 36 and 29 do not define “an aperture”, and it is unclear which particular aperture applicant is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20008/0083939 to Guidash in view of Agranov et al. (US 2007/0031988, hereinafter Agranov).
With respect to Claim 29, Guidash discloses a photosensitive imager array (an array of pixel regions) (Guidash, Figs. 1-3, ¶0002, ¶0007-¶0010, ¶0029-¶0038), comprising:
      at least two photosensitive imager devices (pixel regions 210-214) (Guidash, Figs. 1-3, ¶0032), wherein each photosensitive imager device comprises:
       a semiconductor substrate (206/208) (Guidash, Figs. 1-3, ¶0031-¶0032, ¶0037) having a substantially planar surface and multiple doped regions (216 and 220) forming a least one junction (e.g., photodiode including a junction between n-type region 216 and p-type layer 208), wherein electromagnetic radiation is configured to enter the device from the direction of the substantially planar surface (e.g., front-side illuminated sensor device) (Guidash, Figs. 1-3, ¶0031) wherein the semiconductor substrate (206/208) exhibits a thickness of about 3 micrometers (Guidash, Figs. 1-3, ¶0057) that is in a range from about 1 micron to about 10 microns;
       integrated circuitry (one or more active electric components including transfer gate 218 and charge-to-voltage conversion element 220) (Guidash, Figs. 1-3, ¶0029, ¶0032, ¶0037) formed at the substantially planar surface; and
       an electrical transfer element (e.g., transfer gate TG 218) coupled to the semiconductor substrate (208/208) and operable to transfer an electrical signal from the at least one junction; and
       a support substrate (e.g., support circuit wafer 204) (Guidash, Figs. 1-3, ¶0031) coupled to the semiconductor substrate (206/208) of the at least two photosensitive imager devices (210-214); and
       at least one trench isolation (e.g., isolation layer 244 in a trench having inter-wafer connector 242 to isolate pixel regions of the sensor wafer 202) (Guidash, Figs. 1-3, ¶0035) positioned between the at least two photosensitive imager devices (210-214).
Further, Guidash does not specifically disclose a textured region coupled to the semiconductor substrate on a surface opposite the substantially planar surface and positioned to at least one of diffuse, redirect the electromagnetic radiation incident thereon such that the electromagnetic radiation experiences multiple passes within the semiconductor substrate, and absorb the electromagnetic radiation.
However, Guidash teaches that the sensor wafer (202) (Guidash, Figs. 1-3, ¶0057, ¶0061) has a backside that is processed before attaching the support wafer (204) to the sensor wafer (202). Further, Agranov teaches processing the backside of the imaging substrate (30) (Agranov, Figs. 4, 6, ¶0014, ¶0050-¶0057) to produce roughened backside surface (85) (Agranov, Fig. 4, ¶0050-¶0054) or shaped grating (86) (Agranov, Fig. 6, ¶0056-¶0057) on a back surface of the substrate (30) to provide scattering of incident radiation and reduce accumulation of photons in the dark pixels to reduce image artifacts.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the photosensitive imager array of Guidash by forming a roughened region or shaped grating as a textured region on a backside of the sensor substrate as taught by Agranov to have the imager array, comprising: a textured region coupled to the semiconductor substrate on a surface opposite the substantially planar surface and positioned to at least one of diffuse, redirect the electromagnetic radiation incident thereon such that the electromagnetic radiation experiences multiple passes within the semiconductor substrate, and absorb the electromagnetic radiation in order to provide scattering of incident radiation and reduce accumulation of photons in the dark pixels to reduce image artifacts (Agranov, ¶0014, ¶0050, ¶0056-¶0057).
Regarding claim 30, Guidash in view of Agranov discloses the imager array of claim 29. Further, Guidash discloses the imager array, wherein the transfer element is a transfer gate (e.g., TG 218) (Guidash, Figs. 1-3, ¶0029, ¶0032, ¶0037) (selected from the group consisting of a transistor, a sensing node, a transfer gate, and combinations thereof).
Regarding claim 32, Guidash in view of Agranov discloses the imager array of claim 29. Further, Guidash does not specifically disclose that a surface morphology of the textured region relative to the semiconductor substrate is a member selected from the group consisting of sloping, pyramidal, inverted pyramidal, spherical, parabolic, asymmetric, symmetric, and combinations thereof. However, Agranov teaches forming the textured region (85/86) on the backside of the substrate (30) (Agranov, Fig. 4, ¶0050-¶0057) that has a surface morphology having sloping or asymmetric member (shaped grating 86) or symmetric member (roughened surface 85).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photosensitive imager array of Guidash/Agranov by forming a roughened region or shaped grating on a backside of the sensor substrate as taught by Agranov to have a surface morphology of the textured region relative to the semiconductor substrate is a member selected from the group consisting of sloping, asymmetric, or symmetric in order to provide scattering of incident radiation and reduce accumulation of photons in the dark pixels to reduce image artifacts (Agranov, ¶0014, ¶0050, ¶0056-¶0057).
Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20008/0083939 to Guidash in view of Agranov (US 2007/0031988) as applied to claim 29, and further in view of Yamazaki (US Patent No. 4,829,013).
Regarding claim 31, Guidash in view of Agranov discloses the imager array of claim 29. Further, Guidash does not specifically disclose a reflective layer coupled to the semiconductor substrate and positioned to direct the electromagnetic radiation into the semiconductor substrate. However, Yamazaki teaches forming a photoelectric conversion device (Yamazaki, Figs. 1-2, Col. 2, lines 41-46; Col. 8, lines 60-67; Col. 9, lines 1-40; Col. 11, lines 4-67; Col. 12, lines 1-2) having a reflective layer (14) (Yamazaki, Figs. 1-2, Col. 8, lines 60-67; Col. 9, lines 1-40) coupled to the backside of the semiconductor substrate (8) and positioned to direct the electromagnetic radiation into the semiconductor substrate when the incident light (L0) is applied to the side of the substrate opposite from the reflective electrode (14). The reflective layer (14) has a surface formed by an uneven surface corresponding to the uneven backside surface of the semiconductor substrate (8) such that the light LE incident on the semiconductor substrate (8) is reflected by the reflective layer (14) to achieve high conversion efficiency of the photoelectric conversion device (Yamazaki, Figs. 1-2, Col. 11, lines 4-67; Col. 12, lines 1-2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photosensitive imager array of Guidash/Agranov by forming a reflective layer on the uneven backside surface of the semiconductor substrate as taught by Yamazaki to have a reflective layer coupled to the semiconductor substrate and positioned to direct the electromagnetic radiation into the semiconductor substrate in order to achieve high conversion efficiency of the photoelectric conversion device (Yamazaki, Col. 2, lines 41-46; Col. 11, lines 65-67; Col. 12, lines 1-2).
Regarding claim 34, Guidash in view of Agranov discloses the imager array of claim 29. Further, Guidash does not specifically disclose that the textured region includes surface features having a size selected from the group consisting of micron-sized, nanosized, and combinations thereof. However, Yamazaki teaches forming a photoelectric conversion device (Yamazaki, Figs. 1-2, Col. 2, lines 41-46; Col. 8, lines 60-67; Col. 9, lines 1-40; Col. 11, lines 4-67; Col. 12, lines 1-2) having a reflective layer (14) (Yamazaki, Figs. 1-2, Col. 8, lines 60-67; Col. 9, lines 1-40) coupled to the backside of the semiconductor substrate (8) having uneven surface to achieve high conversion efficiency of the photoelectric conversion device (Yamazaki, Figs. 1-2, Col. 11, lines 4-67; Col. 12, lines 1-2). The uneven surface of Yamazaki comprises a number of convexities with a shape of pyramids or circular cones, or oblong convex body having a cross-section with a width of 0.1-10 m (100 nm -10000 nm) and a height between 0.05 and 2 m (50 nm-2000 nm) (Yamazaki, Figs. 1-2, Col. 7, lines 1-3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photosensitive imager array of Guidash/Agranov by forming an uneven surface having convexities of a specific size as taught by Yamazaki to have the image array, wherein the textured region includes surface features having a size selected from the group consisting of micron-sized, nanosized, and combinations thereof in order to achieve high conversion efficiency of the photoelectric conversion device (Yamazaki, Col. 2, lines 41-46; Col. 11, lines 65-67; Col. 12, lines 1-2).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 20008/0083939 to Guidash in view of Agranov (US 2007/0031988) as applied to claim 29, and further in view of Rhodes (US 2006/0118781).
Regarding claim 33, Guidash in view of Agranov discloses the imager array of claim 29. Further, Guidash does not specifically disclose that the imager array, further comprising an additional textured region positioned on a surface of the semiconductor substrate that is adjacent the multiple doped regions.
However, Rhodes teaches forming image array (Rhodes, Fig. 7, ¶0001, ¶0013, ¶0026-¶0027, ¶0032) comprising pixels having a polysilicon layer with roughed surface atop of the photodiode to provide increased internal reflection.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photosensitive imager array of Guidash/Agranov by forming a polysilicon layer having a substantially rough surface atop the photodiode as taught by Rhodes, wherein the polysilicon layer having a rough surface is formed as an additional textured region to have the imager array, further comprising an additional textured region positioned on a surface of the semiconductor substrate that is adjacent the multiple doped regions in order to provide increased internal reflection (Rhodes, ¶0001, ¶0026-¶0027, ¶0032).
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20008/0083939 to Guidash in view of Agranov (US 2007/0031988) as applied to claim 29, and further in view of Hung et al. (US 2009/0315131, hereinafter Hung).
Regarding claim 35, Guidash in view of Agranov discloses the imager array of claim 29. Further, Guidash does not specifically disclose a metal layer associated with the semiconductor substrate, the metal layer defining an aperture. However, Hung teaches forming image sensor (Hung, Figs. 2, 4-9, ¶0004, ¶0016-¶0031, ¶0041-¶0046) comprising interconnects (MLI 126) (Hung, Figs. 2, 4-9, ¶0019, ¶0026-¶0031) having a hollow structure (or a hole) defined such that the image-sensing region is aligned with the hole, and forming a color filter material (140) in the hole to improve imaging efficiency of the device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photosensitive imager array of Guidash/Agranov by forming interconnects having a hollow structure (or a hole) over the image-sensing region as taught by Hung to have the imager array, further comprising a metal layer associated with the semiconductor substrate, the metal layer defining an aperture in order to provide improved imaging efficiency and sensitivity and to reduce the crosstalk of the device (Hung, ¶0004, ¶0027, ¶0031, ¶0050).
Regarding claim 36, Guidash in view of Agranov discloses the imager array of claim 29. Further, Guidash discloses a lens (252) (Guidash, Fig. 2, ¶0036) formed over the color filter (246-250), but does not specifically disclose focusing said incident electromagnetic energy into said semiconductor substrate through said aperture. However, Hung teaches forming image sensor (Hung, Figs. 2, 4-9, ¶0004, ¶0016-¶0031, ¶0041-¶0046) comprising a lens (136) (Hung, Figs. 2, 4-9, ¶0025) aligned with the image sensing region (114) and the color filter (14) between the lens (136) and the image sensing region (114). Further, Hung teaches an interconnect (MLI 126) (Hung, Figs. 2, 4-9, ¶0019, ¶0026-¶0031) having a hollow structure (or a hole) defined such that the image-sensing region (114) is aligned with the hole, and forming a color filter material (140) in the hole to improve imaging efficiency of the device.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the photosensitive imager array of Guidash/Agranov by forming a lens aligned with the image sensing region and interconnects having a hollow structure (or a hole) over the image-sensing region as taught by Hung to have the imager array, further comprising a lens for focusing said incident electromagnetic energy into said semiconductor substrate through said aperture in order to provide improved imaging efficiency and sensitivity and to reduce the crosstalk of the device (Hung, ¶0004, ¶0025, ¶0027, ¶0031, ¶0050).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891